 Case 16-09415       Doc 28    Filed 03/21/19 Entered 03/22/19 07:21:06            Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                      )               BK No.:     16-09415
Rosemary Blake                              )
                                            )               Chapter: 13
                                            )
                                                            Honorable Timothy Barnes
                                            )
                                            )
              Debtor(s)                     )

                            ORDER MODIFYING CONFIRMED PLAN

       THIS MATTER coming to be heard on the MOTION TO MODIFY CONFIRMED PLAN, the
court having jurisdiction, with due notice having been given,

IT IS HEREBY ORDERED AS FOLLOWS:

  1. The Debtor is permitted to keep $1,200 of each year's tax refund beginning with her 2018 refund.




                                                        Enter:


                                                                 Timothy A. Barnes
Dated: March 21, 2019                                            United States Bankruptcy Judge

 Prepared by:
 Dale Riley
 Geraci Law LLC
 55 E. Monroe, Ste. 3400
 Chicago, IL 60603
